                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Curtis Neal Hall Jr.                                               Docket No. 7:14-CR-28-1FL

                               Petition for Action on Supervised Release

COMES NOW David W. Leake, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Curtis Neal Hall Jr., who, upon an earlier plea of guilty to
Possession With Intent to Distribute a Quantity of Cocaine and a Quantity of Marijuana, in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and Using and Carrying a Firearm During a Drug Trafficking Crime,
in violation of 18 U.S.C.§ 924(c)(1)(A)(i), and was sentenced by the Honorable Louise W. Flanagan, U.S.
District Judge, on April 9, 2015, to the custody of the Bureau of Prisons for a term of 68 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 36 months.

   Curtis Neal Hall Jr. was released from custody on December 4, 2018, at which time the term of
supervised release commenced.

     On February 13, 2019, the court was notified of a failed drug test (positive for cocaine and marijuana
on February 6, 2019) and agreed to continue supervision as the defendant was referred for substance abuse
treatment, was retaught a cognitive intervention technique, and would be required to participate in drug
testing at an increased level.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant submitted to a urinalysis on March 18, 2019, that yielded positive results for marijuana. On
March 27, 2019, the defendant agreed to report to the probation office the following day. He failed to report
on March 28, 2019, and could not be reached by phone until April 1, 2019. When confronted on
April 1, 2019, the defendant confessed to using marijuana and expressed remorse for his actions. An
appointment was scheduled for April 10, 2019. However, on April 2, 2019, the defendant reported for a
scheduled urinalysis that yielded positive results for cocaine and marijuana. During the appointment on
April 10, 2019, the defendant confessed that he is struggling with his addictive tendencies but is reporting
for treatment and is striving to stay clean. He was reprimanded for breaching the court’s trust by using
illegal drugs and challenged to do the hard work necessary to achieve sobriety. The substance abuse
treatment provider has agreed to increase the level of substance abuse treatment being provided.
Additionally, a cognitive intervention technique was applied to assist with the development of improved
decision-making. Finally, his participation in the surprise drug testing program will continue. Accordingly,
to reinforce the need to respect the trust placed on him by the court, it is recommended that the defendant
be required to complete 24 hours of community service. He signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 24 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Curtis Neal Hall Jr.
Docket No. 7:14-CR-28-1FL
Petition For Action
Page 2




Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ David W. Leake
Robert L. Thornton                                David W. Leake
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  414 Chestnut Street, Suite 102
                                                  Wilmington, NC 28401-3958
                                                  Phone: 910-679-2045
                                                  Executed On: April 12, 2019

                                     ORDER OF THE COURT

                                15th
Considered and ordered this _________              April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
